May 23, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: First Variable Rate Fund for Government Income File Numbers 2-56809 and 811-02633 Post-Effective Amendment No. 55 Accession No. 0000205355-11-000008 Ladies and Gentlemen: Pursuant to Rule 477 under Regulation C of the Securities and Exchange Act of 1933, Registrant requests that the above-referenced post-effective amendment be withdrawn. The post-effective amendment, made solely to file exhibits to the Registration Statement, should have been filed pursuant to Rule 485(b) under the Securities and Exchange Act of 1933 with a proper EDGAR filing code and will be re-filed accordingly.No securities have been sold in connection with the filing. Accordingly, the Registrant believes that withdrawal of the post-effective amendment is consistent with the public interest and the protection of investors, as contemplated by Rule 477(a). Please feel free to contact me at 301-657-7045 with any questions. Sincerely, /s/ Lancelot A. King Lancelot A. King Assistant Vice President Associate General Counsel
